Citation Nr: 9919903	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-24 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether the appellant's character of discharge from military 
service, for the period from February 1990 to March 1994, is 
a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The appellant had active duty in the Navy from February 1, 
1990 to March 25, 1994, and such period ended with issuance 
of an other-than-honorable discharge.  He appeals to the 
Board of Veterans' Appeals (Board) from a May 1995 
administrative decision by the RO which held that the 
character of his discharge from this period of service is a 
bar to VA benefits based on such period of service.  An RO 
hearing was initially requested, but the veteran withdrew his 
hearing request in February 1995.


FINDINGS OF FACT

1.  The appellant's active duty in the Navy, for the period 
from February 1, 1990 to March 25, 1994, ended with an other-
than-honorable discharge.

2.  The other-than-honorable discharge on March 25, 1994 was 
issued as the result of repetitive wrongful acts, and the 
appellant was not insane at the time of the acts.


CONCLUSION OF LAW

The character of the appellant's active service from February 
1, 1990 to March 25, 1994 was dishonorable for VA purposes, 
as it ended with an other-than-honorable discharge due to 
willful and persistent misconduct, and VA compensation and 
other benefits based on such service (except for health care 
for any condition found to be incurred in or aggravated by 
service) are barred.  38 U.S.C.A. § 101(2) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.12, 3.354 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant had honorable active duty for training in the 
Navy from July 6, 1988 to October 8, 1988.

He also had a period of active duty in the Navy from February 
1, 1990 to March 25, 1994, and such period ended with 
issuance of an other-than-honorable discharge for the stated 
reason of "misconduct."  According to his service personnel 
records including DD Form 214, this period involved a 4-year 
enlistment and, because of time lost, his net active service 
during this period was 3 years, 10 months, and 16 days.

In February 1991, the appellant underwent Commanding 
Officer's Nonjudicial Punishment (NJP) under Article 15 of 
the Uniform Code of Military Justice (UCMJ) for violation of 
Article 134 of the UCMJ, when he wrongfully utilized another 
service member's telephone credit card number.

Service medical records show that the appellant was 
hospitalized for one week in September 1991 after he made a 
suicide attempt when his wife told him she was going to leave 
him.  He also said he was very dissatisfied with shipboard 
life.  On admission, the diagnoses were rule out major 
depressive episode, alcohol dependence in full remission, 
rule out conduct disorder, by history, rule out attention 
deficit hyperactivity disorder, by history, personality 
disorder not otherwise specified with antisocial passive-
aggressive and borderline traits, and status post non-toxic 
drug ingestion.  During the admission, serial mental status 
examinations revealed no evidence of major mood disorder, 
psychosis, or organicity.  On discharge, no Axis I 
psychiatric disorders were found, and the examiner diagnosed 
personality disorder, not otherwise specified, with avoidant 
traits.  The examiner indicated that he advised 
administrative separation for unsuitability, and noted that 
the appellant was not considered mentally ill; the appellant 
was then discharged to full duty.

A treatment note dated the next day, in September 1991, shows 
that the appellant said he strongly desired separation from 
the Navy and threatened to "do something" if an 
administrative separation was not begun immediately.  On 
mental status examination, the appellant was alert and 
oriented times three, with normal tone and speed of speech, 
good eye contact, normal behavior, linear thoughts, and 
uncertain mood.  The diagnostic impression was a personality 
disorder, not otherwise specified, and he was not suicidal or 
homicidal.

A treatment note dated in late July 1993 shows that the 
appellant complained of suicidal ideation regarding his 
court-martial, scheduled for the following day.  The examiner 
indicated diagnoses of suicidal ideation and a personality 
disorder, not otherwise specified, with passive-
aggressive/manipulative traits. 

In August 1993, the appellant underwent a special court-
martial for violating Article 121 of the UCMJ on three 
occasions, when he stole a wallet with a value of about 
$20.00 on June 9, 1993 at about 7:00 p.m., when he stole U.S. 
currency (with a value of about $200.00) using a stolen bank 
card on June 9, 1993 at about 9:16 p.m., and when he stole 
U.S. currency with a value of about $200.00 on July 10, 1993, 
using a stolen bank card.  He was found guilty of the 
offenses, and punishment included confinement, forfeiture of 
pay, and reduction in rank.  His case was then referred for 
administrative discharge processing which resulted in 
issuance of an other-than-honorable discharge by reason of 
misconduct due to his commission of a serious offense.

Service medical records show that on medical examination 
performed for separation purposes in October 1993, the 
appellant's psychiatric system was listed as normal.  In a 
report of medical history completed in conjunction with the 
separation examination in October 1993, the appellant 
reported a history of depression or excessive worry, and 
denied a history of nervous trouble.  The reviewing examiner 
noted that the appellant attempted suicide in 1991, and had 
depression due to marital problems.

In his written statement, received by the RO in May 1996, the 
appellant explained the circumstances of his discharge.  He 
said that his Navy service created physical and mental 
disabilities which led to his conduct and to the termination 
of his marriage.  He said that the date of one of his 
infractions was incorrect; he claimed that his first 
infraction occurred in February 1992, not February 1991.  He 
asserted that his military service and conduct was more than 
satisfactory from 1988 to 1992, and that he did not have a 
willful and persistent pattern of misconduct.  He stated that 
from June 1993 to August 1993, he was only partially in 
control of his actions due to his marital problems, and that 
a Navy psychiatrist had recommended that he be discharged due 
to unsuitability prior to this time.  He maintained that his 
infractions were not premeditated.

II.  Analysis

The question at issue is whether the character of the March 
1994 service discharge is a bar to VA benefits based on the 
appellant's service from February 1990 to March 1994.

To be considered a "veteran," a person must have had active 
service and been discharged or released therefrom under 
conditions "other than dishonorable."  38 U.S.C.A. 
§ 101(2).  Compensation and most other VA benefits are barred 
if they are claimed with reference to a period of service 
which is found to be dishonorable for VA purposes.  38 C.F.R. 
§ 3.12(a).  [As noted by the RO, the appellant remains 
eligible for VA health care for any disability found to have 
been incurred in or aggravated by service. 38 C.F.R. § 
3.360.]   When a serviceman is given an other-than-honorable 
discharge by the service department, the VA decides whether 
the character of such discharge is dishonorable for VA 
purposes.  The legal bar at issue in the present case, and 
the one relied on by the RO, is found in 38 C.F.R. 
§ 3.12(d)(4), which provides that an other-than-honorable 
discharge will be considered to have been issued under 
dishonorable conditions if it was due to "willful and 
persistent misconduct."  The regulation further provides 
that a discharge because of a minor offense will not be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.  Id.

The burden is on the appellant to establish, by a 
preponderance of the evidence, that he is a "veteran" (with 
a qualifying discharge) as to the period of service from 
February 1, 1990 to March 25, 1994, and the reasonable doubt 
doctrine does not apply in such a case.  Laruan v. West, 11 
Vet. App. 80 (1998); Holmes v. Brown, 10 Vet. App. 38 (1997); 
Struck v. Brown, 9 Vet. App. 145 (1996).

The appellant's period of active duty service extended from 
February 1, 1990 to March 25, 1994, and it ended with 
issuance of an other than honorable discharge due to 
misconduct.  During this period, he had one instance of NJP, 
for wrongful use of another's credit card, and one court 
martial based on three separate acts of theft.  There is no 
question that the acts were repetitive, wrongful, and 
volitional; they were not minor offenses; and they served as 
the basis for the other-than-honorable discharge which was 
issued.  While the appellant points to marital and adjustment 
problems in service, he has presented no persuasive evidence 
that he was "insane" at the time of the wrongful acts 
leading to his discharge, as might excuse a bar to VA 
benefits.  38 C.F.R. §§ 3.12(b), 3.354; Struck, supra.  The 
Board must conclude that the appellant's other-than-honorable 
discharge for this period of service was the result of 
willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4). 
The character of discharge for the period of service from 
February 1, 1990 to March 25, 1994 is dishonorable for VA 
purposes, and VA benefits based on such period of service 
(other than health care for disability incurred in or 
aggravated by service) are prohibited.










ORDER

The character of the appellant's discharge from service for 
the period from February 1, 1990 to March 25, 1994 is a bar 
to VA benefits based on such service, and the appeal is 
denied.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

